DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, claims 27-30 in the reply filed on 3/11/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidinger (US 4,913,218) in view of Schafer et al. (US 2004/0256075 A1, hereinafter Schafer).
Re Claim 27. Seidinger teaches a filter feeder (Fig. 1-3, item 4), comprising: a feeder body (item 4) having an inner feeder volume (an inner volume of item 4), the feeder body having a lateral wall region (a vertical wall of item 4) and a bottom region (a bottom of item 4) with a feeder opening (a lower opening of item 4) for connecting the feeder volume to a mold cavity, wherein a filter element (item 5) is fixed in the feeder body of the filter feeder, the filter element being at least partially embedded on an outer circumference in the material of the feeder body (Fig. 1-3) and is thereby directly anchored in the material of finished filter feeder in a finished state.  

Seidinger fails to specifically teach that the feeder body comprising an exothermic and/or insulating material.

The invention of Schafer encompasses feeder insert. Schafer teaches that the feeder body comprises an exothermic and/or insulating material.
In view of Schafer, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Seidinger to employ an exothermic and/or insulating material for the feeder body, since it would help keep the temperature of the molten metal.	

Re Claim 28. The combination teaches at least one rib (Seidinger, Fig. 1-3, a horizontal part of item 4) formed on the inside of the lateral wall region facing the feeder volume, said rib 
 
Re Claim 29. The combination teaches wherein the filter element (Seidinger, Fig. 1-3, item 5) is arranged in an upper region of the feeder body (Fig. 3) opposite the bottom region of the feeder body.
  
Re Claim 30. The combination teaches wherein the filter element (Seidinger, Fig. 1-3, item 5) is arranged in the bottom region (Fig. 1 & 2) of the feeder body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

3/18/2021